552 F.2d 157
UNITED STATES of America, Plaintiff-Appellee,v.William Judson SHIMA, Defendant-Appellant.
No. 76-1778.
United States Court of Appeals,Fifth Circuit.
April 26, 1977.

Tom S. McCorkle, Jr., Dallas, Tex.  (Court-Appointed), for defendant-appellant.
Michael P. Carnes, U. S. Atty., John W. Sweeney, Jr., Asst. U. S. Atty., Fort Worth, Tex., Judith A. Shepherd, Asst. U. S. Atty., Dallas, Tex., for plaintiff-appellee.
Before BROWN, Chief Judge, and THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL and FAY, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case, 545 F.2d 1026, reheard en banc


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.